Citation Nr: 1538202	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected scar on the left hand.

2.  Entitlement to an initial compensable rating for a service-connected scar on the left elbow.

3.  Entitlement to an initial compensable rating for a service-connected scar on the right axilla.

4.  Entitlement to an initial compensable disability rating for service-connected tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.

These matters come before the Board of the Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Original jurisdiction now resides with the RO in San Diego, California.

The issues of entitlement to an initial compensable rating for a scar on the right axilla and entitlement to an initial compensable rating for tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The scar on the Veteran's left hand is superficial, is not unstable or painful on examination and does not have an area of at least 144 square inches.

2.  The scar on the Veteran's left elbow is superficial, is not unstable or painful on examination and does not have an area of at least 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a service-connected scar on the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-7805 (2014).
2.  The criteria for a compensable disability rating for a service-connected scar on the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that she has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In January 2011, the RO granted service connection for scars following a pre-discharge examination in May 2010.  A letter dated in July 2011 explained what information and evidence was needed to substantiate a claim for an increased rating.  In addition, the July 2013 SOC set forth the various code sections relevant to rating scars.  The Board finds that any failure to properly notify the Veteran was harmless.

VA also satisfied the duty to assist the Veteran in obtaining relevant treatment records, to include VA treatment records to July 2014.

In May 2010 and April 2013, the Veteran was provided VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examinations were adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the scars on the Veteran's left hand and left elbow.  The Board finds there is adequate medical evidence of record to make a determination as to the appropriate ratings of the Veteran's scars and that the Veteran has not indicated that the nature of the left hand and left elbow scars has changed since the last examination.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Compensable Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Diagnostic Codes 7800 to 7805 pertain to scars.  Diagnostic Code (DC) 7800 provides ratings for disfigurement of the head, face, or neck which is not at issue here. 

DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  Higher evaluations require the scars to cover wider surface areas.

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more. A superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful. A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful. An unstable scar is one where there is frequent loss of skin covering over the scar. 

Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.

In May 2010, the Veteran underwent a VA examination prior to separation from service.  It was noted the Veteran had a scar on the web space of the left hand from elective removal of a tattoo.  This was noted to be 2.5 cm x 7 mm without pigmentary change.   A scar was noted on the left elbow that was 2.5 cm x 3 mm without pigmentary change.  There was no atrophy, no keloiding and no adherence to underlying tissues noted for either of the scars.  It was noted that the scars were asymptomatic, requiring no treatment and causing no interference with work or the activities of daily living.
 
The Veteran underwent another VA examination in April 2013.  The Veteran indicated that the scar on her left elbow was the result of a burn.  The burn scar was 4 cm x 1 cm in size.  There were numerous small scars noted on the Veteran's left upper extremity.  Notably, the Veteran is service-connected for keratosis pilaris; however, the rating for that disability is not on appeal.  No deep non-linear scars were noted.  It was indicated that none of the scars resulted in limitation of function or muscle or nerve damage.

For a compensable rating for either the left hand scar or the left elbow scar under DC 7801, the scars would have to be deep and nonlinear.  All evidence reflects that both the Veteran's scars are superficial and do not involve underlying soft tissue damage.

Under DC 7802, a compensable rating would require a showing that the Veteran's left hand and left elbow scars (both scars not of the head, face or neck) had an area of at least 144 square inches.  Such evidence is not shown.  

Pursuant to DC 7804, a compensable rating would require that the scars be painful or unstable.  Because the evidence does not specifically demonstrate that either scar is painful and neither scar has been shown to be unstable, a compensable rating under DC 7804 is not warranted for either service-connected scar.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of a compensable disability rating for either the scar on the left hand or the scar on the left elbow.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the increased rating claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the disability caused by either service-connected scar is so exceptional as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Here, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for the service-connected scars are inadequate.  The higher ratings available relating to scars contemplate significantly more serious manifestations as discussed above.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  There is no evidence that the Veteran's scar on the left hand or on the left elbow affect the Veteran's ability to maintain or sustain substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

Entitlement to a compensable rating for a service-connected scar on the left hand is denied.

Entitlement to a compensable rating for a service-connected scar on the left elbow is denied.


REMAND

I. Headaches

The Veteran's service-connected tension headaches are rated analogously under Diagnostic Code (DC) 8100, for migraines. Under DC 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, DC 8100.  A 30 percent rating is warranted for headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id. 50 percent is the highest rating provided under DC 8100.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."

In May 2010, the Veteran underwent a VA examination prior to separation from service.  Although no medical records pertained to headaches, the Veteran indicated that she had severe headaches around the time of her pregnancy in 1995 that had continued.  It was indicated she had never sought medical attention and that occasionally coffee would relieve her headaches.  The examiner noted there was no incapacitation associated with the headaches and no interference with work or the activities of daily living.

In August 2011, the Veteran underwent another VA examination.  It was noted the Veteran was employed part time at a legal firm and was also a student.  It was indicated she experienced migraines two times per week and would take Tylenol.  The headaches were noted to last one to two days.  She indicated that sometimes she would experience blurring vision when getting up to walk.  She classified the pain as "throbbing" and reported sometimes having to leave work and lie down in a dark room.  The examiner noted that tension headaches occurred 2 times per month and would usually be relieved by eating and were precipitated by not eating.  It was noted the Veteran was "able to work through these headaches consistently."  The examiner diagnosed "mixed muscle contraction tension/migraine headaches."

The Veteran's primary care physician submitted a statement in October 2011 indicating that the Veteran was experiencing painful classic migraine headaches weekly that were bothersome and "occasionally severe."  It was indicated that a recent migraine resulted in an emergency room visit.  He reported his belief that migraine headaches interfered with the Veteran's function.

A treatment record dated in March 2012 indicated the Veteran had experienced migraines since 1993 that occurred on and off on a weekly basis.  It was noted the Veteran had the "typical classic visual aura."  The Veteran had been seen in the emergency department for a "challenging migraine" several times.  It was noted she had tried Tramadol, Naprosyn, Tylenol and Codeine to relieve her symptoms.

The Veteran's primary care physician submitted another statement in April 2012 indicating that the Veteran experienced migraine headaches one or two times a week on average that were associated with the classical visual aura.  The practitioner indicated that more severe headaches occurred intermittently and resulted in an inability to work.  

In April 2013, the Veteran underwent another VA examination.  The examiner diagnosed tension headaches.  The Veteran reported feeling "throbbing, pounding pain and pressure on the head."  She indicated she currently experienced headaches twice weekly, especially on weekends.  It was indicated the Veteran had vomited one time and also had changes in vision intermittently.  The duration of typical head pain was noted to be one to two days over the whole head.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain and that she did not have prostrating attacks of non-migraine headache pain.  The examiner indicated that the Veteran's headache condition impacted her ability to work since she was "unable to function when having severe pain." 

In a VA treatment record dated in July 2014, it was noted the Veteran continued to have headaches that were worse when traveling and that they could happen as many as two times per week.  The Veteran indicated that using a cold compress helped and she was still trying over-the-counter medications.

It does not appear the VA examiner reviewed the entirety of the electronic claims file, to include the statements from the Veteran's PCP dated in October 2011 and April 2012 noting a diagnosis of migraine headaches and that the Veteran had been required to go to the emergency room for treatment.  In addition, there is conflicting evidence of record as to whether the Veteran's tension headaches and migraine headaches are the same disability and whether they cause prostrating attacks.  This information is necessary to obtain an accurate rating for the Veteran's headaches.  

Because it appears that the frequency and severity of the Veteran's headaches has increased over the appeals period and there may be outstanding treatment records concerning emergency room treatment for headaches, the Board will remand the claim to attempt to retrieve any records showing treatment of headaches in the emergency room and to schedule the Veteran for a VA examination to determine the current severity of her service-connected condition.  

II.  Scar on the Right Axilla

In May 2010, the Veteran underwent an examination prior to separation from service.  The right axilla had incision and drainage of a furuncle.  This scar was noted to be 9 cm x 4 mm and curved through the underarm area.  It was slightly hyperpigmented.  There was no keloiding, no atrophy, no tenderness with no adherence to underlying tissues.  

In August 2011, the Veteran underwent a VA examination.  It was indicated the Veteran had a recurrent right axillary sebaceous cyst that had required incision and drainage while on active duty.  It was noted that the Veteran now has a residual 14 cm scar which traverses her right axilla.  The Veteran indicated that sometimes the cyst recurs and she would treat it conservatively with hot compresses and manual compression to facilitate drainage.

At a VA examination in 2013, the scar located at the right axilla was noted to be 10 cm x 1.5 cm.  The examiner indicated that the approximate total area of superficial non-linear scars on the Veteran's right upper extremity was 15 cm-squared.

The Veteran contends the cyst continues to recur and in a July 2013 statement, she indicated that discharge had to be drained daily.

In claims for an increased rating, the current level of disability is most important in determining the appropriate rating.  Where the evidence of record does not fully reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).
Here, the Board finds it appropriate to schedule the Veteran for an examination of her scar and consideration of whether the scar can be considered unstable because of the recurrent cyst that may indicate continual breakage of the skin.  As set forth in Diagnostic Code 7804, an unstable scar is one where there is frequent loss of skin covering over the scar. 

Accordingly, the case is REMANDED for the following action:
1.  Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to her service-connected headaches that are not already of record, to include an emergency room records. Request any records properly identified by the Veteran and associate them with the claims file.  

3.  Once all records are retrieved to the extent available, schedule the Veteran for a VA examination to determine the current severity of her service-connected headaches.

The electronic claims file and this REMAND must be made available for review in conjunction with the examination.

The examiner should describe all symptomatology related to the Veteran's service-connected headaches and explain to the extent possible which are associated with migraines and which are associated with tension headaches or whether all the symptoms can be attributed to the Veteran's service-connected condition.
The examiner should describe the severity, duration, and frequency of the headaches.  If the Veteran is found to have prostrating attacks of headaches, the examiner should report the frequency of these prostrating attacks and, to the extent possible, indicate when they began in light of the October 2011 and April 2012 statements submitted by the Veteran's primary care physician (PCP) and evidence that the Veteran has visited the emergency room several times on account of severe headaches.  

The examiner should also determine whether the Veteran's headaches are productive of severe economic inadaptability. A rationale for any opinion expressed should be provided.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of her headaches and what impact, if any, those have on her occupational functioning.

A rationale must be provided for all opinions provided.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Once all records are retrieved to the extent available, schedule the Veteran for an examination of the scar on her right axilla.

The electronic claims file and this REMAND must be made available for review in conjunction with the examination.

The examiner should provide an opinion as to whether the scar is unstable, given the recurrent nature of the cyst that, according to the Veteran, continues to require drainage on a consistent basis.

The examiner should indicate the area in square inches or square centimeters and note whether it is painful, superficial or nonsuperficial. 

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of the scar and what impact, if any, it has on her occupational functioning.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled VA examinations must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  The AOJ/RO must review the claims folder and ensure that all remand instructions have been completed with.  If the instructions have not been complied with, the AOJ/RO must take corrective action prior to returning the case to the Board.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


